Citation Nr: 0817813	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-18 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of torn 
gastrocnemius muscle, left calf.

2.  Entitlement to service connection for residuals of 
coccidioidomycosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The appellant served on Active Duty for Training (ACDUTRA) 
from February 1990 to August 1990 and during additional 
periods from June 1992 to August 1992 and December 2003 to 
November 2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in December 2007.  A transcript of the 
hearing has been associated with the claim file.  At the 
hearing the veteran stated that he had withdrawn the issue of 
entitlement to service connection for bilateral hearing loss 
disability.  As such, that issue is no longer before the 
Board.


FINDINGS OF FACT

1.  The appellant's intermittent cramping and left calf pain 
are due to tear of the  gastrocnemius muscle of the left calf 
in service.

2.  The appellant was exposed to coccidiodomycosis while in 
service.

3.  The appellant's two spontaneous pneumothorax and lung and 
infectious bleb resection are due to his exposure to 
coccidiodomycosis while in service.  




CONCLUSIONS OF LAW

1.  Residuals of left calf gastrocnemius muscle tear were 
incurred in wartime service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.304 (2007).

2.  Residuals of coccidioidomycosis, to include spontaneous 
pneumothorax and lung resection, were incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claims are being granted.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

Legal Criteria and Analysis

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes the appellant does not assert that 
his claimed disabilities are a result of combat.  Therefore, 
the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not 
for application in this matter.

Residuals of coccidiodomycosis

The appellant is claiming service connection for residuals of 
coccidioidomycosis.  After a careful review of the evidence 
of record the Board finds that the evidence is in favor of a 
grant of service connection.

The record shows that the appellant was in a period of 
ACDUTRA from June 1992 to August 1992.  Additional records 
show that he was assigned to Vanden Burg Air Force Base in 
California from May 16, 1992 to June 4, 1992.

A letter form the appellant's private physician dated in July 
1996 notes that chest films showed a previous small 
pneumothorax in the past which was resolved.  There were 
several small nodules which were faintly visible.  A chest CT 
showed fifteen to twenty .5 to 1.0 cm non calcific nodules 
scattered throughout the lung fields.  There was no 
cavitation and no evidence of interstitial lung disease.  He 
stated that the most likely diagnosis was multiple 
granulomatous lesions, probably related to histoplasmosis or 
coccidioidomycosis.  

Private medical treatment records dated in June 1999 note 
that the appellant had an episode of valley fever 
coccidioidomycosis in 1992.  The records further note a 
diagnosis of spontaneous pneumothorax which was treated with 
a thorascopic bleb resection times two.  A biopsy showed 
multiple caseating granuloma with yeast forms most compatible 
with coccidioidomycosis.  

A May 2000 letter from Dr. S.M.S., states that the appellant 
was diagnosed with coccidioidomycosis in the summer of 1992 
which was believed to have been acquired as a result of a 
military related trip to southern California.  It further 
noted that the infection was discovered as part of an 
investigation the doctor had conducted for the Center for 
Disease Control and Prevention.

A VA examination report of April 2005 notes that the 
appellant was exposed to coccidioidomycosis in the summer of 
1990 while on duty in California.  The examiner noted that 
coccidioidomycosis causes infectious blebs and granulomas to 
form in the lungs which can rupture and cause pneumothoraces 
which is what happened to the veteran in 1996 and 1999.  It 
was further noted that the appellant was treated by a 
thoracic surgeon who resected the infectious blebs and 
removed some lung tissue.  It was noted the appellant had a 
reactive mesothelial reaction on final pathology which is 
consistent with an old coccidioidomycosis infection.  The 
examiner opined that the thoracic surgery the appellant had 
for ruptured blebs is related to his coccidioidomycosis 
exposure, having had lung surgery and a wedge resection also 
makes the patient more prone to bronchitis and coughs and 
pneumonias which he is currently getting over a bout of 
bronchitis.

The Board finds that the evidence is in favor of a grant for 
service connection for residuals of coccidioidomycosis.  The 
competent evidence of record shows that the veteran was 
infected with coccidioidomycosis while in service which 
caused two spontaneous pneumothorax, and lung and infectious 
bleb resection.  While in service, he performed duties in 
California.  The record establishes that there was potential 
exposure to coccidioidomycosis while on duty.  The record 
fails to establish other potential sources of infection.  The 
veteran has presented a medical opinion of a nexus to 
service.  As noted above, the VA examiner stated that "the 
thoracic surgery the veteran had for ruptured blebs is 
related to his coccidioidomycosis exposure" in service.  
This medical opinion stands uncontradicted by any other 
competent evidence of record.  It was rendered after a review 
of the service medical records, current private medical 
records and an examination of the veteran.  The evidence is 
competent and provides a nexus to service.  There is 
competent evidence of current disability and a medical 
opinion linking the disability to service.  Accordingly, 
service connection for spontaneous pneumothorax and lung 
infectious bleb resection is granted.

Residuals of torn gastrocnemius muscle, left calf

The appellant is claiming service connection for residuals of 
torn gastrocnemius muscle of the left calf.  After a careful 
review of the evidence of record the Board finds that the 
evidence is in favor of a finding of service connection for 
residuals of torn gastrocnemius muscle of the left calf.

Service medical records dated in June 2004 note that the 
appellant suffered a torn calf muscle.  It was treated and he 
was put on limited duty in order to allow the muscle to heal.  
There was no additional treatment.  A separation physical of 
October 2004 noted the veteran's lower extremities as normal.  

VA examination report of April 2005 noted that the appellant 
reported he tore his left calf muscle while on active duty in 
Iraq.  He reported intermittent pain and cramping especially 
with active exercise.  The examiner noted that the veteran 
was doing well but that he experienced occasional twinges of 
pain and cramping which are related to the tear.  The Board 
notes that the examiner stated in the examination report that 
the appellant injured his right calf muscle in Iraq.  
However, service medical records show that he injured his 
left calf muscle and that he had no injuries to the right 
calf muscle.  Therefore, the Board will assume that the 
examiner's reference to the right calf muscle is a 
typographical error and that he was referring to the left 
calf muscle instead.  

The competent evidence of record shows that the veteran has a 
current disability of intermittent pain and cramping of the 
calf muscle.  This disability has been associated with the 
injury he had in service, a tear of the calf muscle.  The VA 
examiner has stated that the veteran's intermittent pain and 
cramping of the left calf are related to the tear in service.  
The opinion was provided after a review of the claim file and 
an examination of the veteran.  This opinion stands 
uncontradicted by any other competent evidence of record.  
The evidence is competent and provides a nexus to service.  

In sum, there is competent evidence of a current disability 
and a medical opinion linking the disability to service.  
Accordingly, service connection for pain and cramping of the 
left calf muscle, is granted.  


ORDER

Service connection for residuals of left calf gastrocnemius 
muscle tear is granted.

Service connection for residuals of coccidioidomycosis, to 
include spontaneous pneumothorax and lung resection is 
granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


